Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 32-51 are allowable over prior art of record.

3.	None of prior art of record taken alone or in combination shows a power supply switching circuit comprising at least a first switch of the first switch pair connected between the first power supply node and a second switch of the first switch pair; a first switch of the second switch pair connected between the second power supply node and a second switch of the second switch pair; and a switch control circuit configured to: respectively control the first and second switches of the first switch pair by a first control signal and a second control signal; respectively control the first and second switches of the second switch pair by a third control signal and a fourth control signal; and selectively connect one of the first power supply node or the second power supply node to the output node by at least one of (a) the first and second control signals or (b) the third and fourth control signals; -2-Application No.: 16/828,199 Attorney Docket No.: 14588.0016-01000wherein at least one of the second control signal or the fourth control signal is powered via the output node as recited in claims 32-41;  or a power supply switching circuit comprising at least a switch control circuit comprising: -5-Application No.: 16/828,199Attorney Docket No.: 14588.0016-01000a first current source configured to provide a first current; and a second current source configured to provide a second current; wherein the switch control circuit is configured to: derive a first differential current based on the first and second currents; derive a second differential current based on the first and second currents; derive first and second control signals from the first and second differential currents, respectively; and control the first and second switches using the first and second control signals, respectively as recited in claims 42-51.


				Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838